Citation Nr: 1548449	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Service connection for erectile dysfunction as secondary to the service-connected disability of prostate cancer.

2.  Whether new and material evidence has been received to reopen the claim for service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Ohio Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2015, the Veteran testified at the RO before the undersigned Acting Veterans Law Judge.  The Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

The issues of entitlement to service connection for prostate cancer and colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for a colon cancer in November 2006 on the basis that there was no competent evidence linking his diagnosed colon cancer and his active service; the Veteran was properly informed of the adverse decision.

2.  Evidence submitted subsequent to the RO's November 2006 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for colon cancer.


CONCLUSIONS OF LAW

1.  The RO's November 2006 decision denying the Veteran's claim of entitlement to service connection for colon cancer is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for colon cancer has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the application to reopen the previously denied claim for service connection for colon cancer, this application has been granted.  Any error related to the duties to notify and assist is moot.

Service connection for colon cancer was originally denied in a November 2006 rating decision.  The RO essentially determined that the evidence did not show diagnosed colon cancer was caused by or incurred in active service.  The RO notified the Veteran of its decision and his appellate rights, but he did not file a notice of disagreement (NOD) with the decision to start the process of appealing to the Board.  38 C.F.R. § 20.201.  Therefore, that November 2006 decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The issue may be considered on the merits only if new and material evidence has been received since November 2006.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Subsequent to the November 2006 RO decision, the Veteran provided testimony during an August 2015 Board hearing indicating his colon cancer is related to service or his service-connected prostate cancer.  The testimony thereby satisfies the low threshold requirement for new and material evidence; and, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for colon cancer has been received, the application to reopen is granted.


REMAND

The Veteran asserts he has colon cancer caused or aggravated by his service-connected prostate cancer.  As the claim has been reopened, the Board finds a VA examination is necessary for an opinion as to the etiology of the Veteran's diagnosed colon cancer. 

The Veteran also asserts he has erectile dysfunction either caused or aggravated by service-connected prostate cancer.  During the May 12013 VA examination, the examiner noted the Veteran's erectile dysfunction is as likely as not related to his service-connected prostate cancer.  However, in a January 2014 addendum, she noted that given that the Veteran did not have sex for a number of years prior to his diagnosis of erectile dysfunction, she could not determine whether the Veteran's erectile dysfunction was caused by his service-connected prostate cancer without resort to mere speculation.  Given the inconsistency of these opinions, the Board finds an additional opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the claims file to an appropriate VA examiner for an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any diagnosed colon cancer is causally related to service or service-connected prostate cancer.  

The examiner should indicate in his or her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

In providing the requested opinion, the examiner should be advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  The AOJ should schedule the Veteran for a VA examination for an opinion with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any diagnosed erectile dysfunction is causally related to service or service-connected prostate cancer.  

The examiner should indicate in his or her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

In providing the requested opinion, the examiner should be advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  Thereafter, undertake any other indicated development, and then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


